Exhibit 10.1

 

THIS STOCK REDEMPTION AGREEMENT (the "Agreement") is made as of the 30th day of
June, 2002, by and between BAB, Inc., a Delaware corporation ("Company"), and
Bruno Guazzoni, an individual ("Guazzoni").

 

WHEREAS, Guazzoni owns 345,010 shares of common stock of the Company; and

 

WHEREAS, Guazzoni wishes to sell shares and Company wishes to purchase
Guazzoni's shares of the Company.

 

THE COMPANY AND GUAZZONI HEREBY AGREE AS FOLLOWS:

 

1. Purchase and Sale; Purchase Price and Closing. The Company agrees to purchase
and Guazzoni agrees to sell 345,010 shares of common stock of the Company (the
"Shares") free and clear of any liens and encumbrances, for the aggregate
purchase price in the amount equal to Five Hundred Twenty-Five Thousand and
00/100 Dollars ($525,000.00), payable in fifteen annual equal installments of
Thirty-Five Thousand and 00/100 Dollars ($35,000.00), commencing on the first
day of October, 2002, and the anniversary date thereafter until paid in full.

 

In lieu of its obligation to pay the amounts due under this Agreement, the
Company may deliver to Guazzoni an annuity in the amount of the payments issued
by a bank, financial institution or insurance company having its senior long
term debt rated at least A by Moody's or equivalent rating service.

 

2.     Closing. The closing for redemption and the purchase and sale of the
Shares (the "Closing") shall be held at the offices of Wolin & Rosen, Ltd., 55
West Monroe Street, Suite 3600, Chicago, Illinois 60603, on July 1, 2002, at
such time as the parties agree, or as the parties may otherwise agree.

 

3. Representations and Warranties of Guazzoni. Guazzoni hereby represents and
warrants to the Company as follows:

 

(a) Access to Information. Guazzoni or Guazzoni's professional advisor has been
granted the opportunity to ask questions of and receive answers from
representatives of the Company, its officers, directors, employees and agents
concerning the terms and conditions of the Company, and its business and
prospects, and to obtain any additional informatiol1 which Guazzoni or
Guazzoni's professional advisor deems necessary to verify the accuracy and
completeness of the information received.

 

(b) Reliance on Own Advisors. Guazzoni has relied completely on the advice of,
or has consulted with, Guazzoni's own personal tax, investment, legal or other
advisors and has not relied on the Company or any of its affiliates, officers,
directors, attorneys, accountants or any affiliates of any thereof. The
foregoing, however, does not limit or modify Guazzoni's right to rely upon
representations and warranties of the Company in Section 5 of this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

(c) Capability to Evaluate. Guazzoni has such knowledge and experience in
financial and business matters so as to enable Guazzoni to utilize the
information made available to him in connection with this Agreement in order to
evaluate the merits and risks of selling shares of common stock of the Company,
which are substantial.

 

(d) Due Diligence. Guazzoni, in making Guazzoni's investment decision to sell
the Company common stock hereunder, represents that Guazzoni has received and
had an opportunity to review the Company's books and records, including
financial statements and such other information as deemed necessary. Guazzoni
has had full access to all the information he considers necessary or appropriate
to make an informed decision to sell.

 

(e) Investment Experience; Fend for Sel£    Guazzoni has substantial experience
in investing in securities and has made investments in securities other than
those of the Company. Guazzoni acknowledges that Guazzoni is able to fend for
Guazzoni's self in the transactions contemplated by this Agreement.

 

(f) Company Financial Status. Guazzoni acknowledges that the Company expects to
report a profit for the second quarter recently ended and expects to remain
profitable for the remaining quarters of the fiscal year 2002.

 

(g) Title to Shares. Guazzoni owns beneficially and of record the Shares and has
good and valid title to the Shares, free and clear of any and all liens and that
345,010 shares is the total amount of shares of common stock beneficially and of
record owned by Guazzoni in the Company. After the redemption, Guazzoni will not
own or beneficially own any shares of common stock in the Company. Upon delivery
to Company of the stock certificates representing the Company's Shares and
payment therefore, the Company shall acquire good and valid title to such
Shares, free and clear of all liens.

 

4.      Representations and Warranties of the Company. The Company hereby
represents and warrants to Guazzoni that:

 

(a) Organization, Good Standing, and Qualification.    The Company is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Delaware and has all requisite power and authority to carry
on its business as now conducted and as proposed to be conducted. The Company is
not the subject of any pending, threatened or, to its knowledge, contemplated
investigation or administrative or legal proceeding by the Internal Revenue
Service, the taxing authorities of any state or local jurisdiction, or the
Securities and Exchange Commission ("SEC"), or any state securities commission,
or any other governmental entity, which have not been disclosed to Guazzoni.

 

 
 

--------------------------------------------------------------------------------

 

  

(b) Corporate Condition. The financial and statistical information of the
Company and data are, in all material respects, accurately presented and
prepared on a basis consistent with such financial statements and the books and
records of the Company. Without limiting the foregoing, there are no material
liabilities, contingent or actual, that are not disclosed (other than
liabilities incurred by the Company in the ordinary course of its business,
consistent with its past practice). The Company has paid all material taxes
which are due, except for taxes which it reasonably disputes and which have been
disclosed to Guazzoni. There is no material claim, litigation, or administrative
proceeding pending, or, to the best of the Company's knowledge, threatened
against the does not omit to state any material fact required to be stated
therein or herein necessary to make the statements contained therein or herein
not misleading in the light of the circumstances under which they were made.

 

(c) Authorization. All action on the part of the Company by its officers and
board of directors, necessary for the authorization, execution and delivery of
this Agreement, the performance of all obligations of the Company hereunder has
been taken, and this Agreement, constitutes the valid and legally binding
obligations of the Company, enforceable in accordance with its terms, except
insofar as the enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, or other similar laws affecting creditors' rights
generally or by principles governing the availability of equitable remedies. The
Company has obtained all consents and approvals required for it to execute,
deliver and perform its obligations under this Agreement.

 

(d) Compliance with Other Instruments. The Company is not in violation or
default of any provisions of its Articles of Incorporation or by-laws each as it
may be amended and in effect on and as of the date of the Agreement or of any
provision of any instrument or contract to which it is a party or by which it is
bound or, to its knowledge, of any provision of any federal or state judgment,
writ, decree, order, statute, rule or governmental regulation applicable to the
Company, which would have a material adverse effect on the Company's business or
prospects. There exists no condition that, with notice, the passage of time or
otherwise, would constitute a default under any such instrument or contract,
except where such a default would not have a material adverse effect. The
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby will not result in any such violation or be
in conflict with or constitute, with or without the passage of time and giving
of notice, either a default under any such provision, instrument or contract or
an event which results in the creation of any lien, charge or encumbrance upon
any assets of the Company.

 

(e) No Proceedings. There are no legal or governmental proceedings pending or,
to the knowledge of the Company, threatened to which the Company is a party or
to which any of their respective property is subject that could reasonably be
expected to result, singly or in the aggregate, in a material adverse effect.

 

 
 

--------------------------------------------------------------------------------

 

 

5.      Miscellaneous.

 

5.1 Indemnification. Each party ("Indemnifying Party") to this Agreement agrees
to indemnify, defend and hold harmless the other party ("Indemnified Party") to
the fullest extent permitted by law from and against any and all losses, claims,
or written threats thereof (including, without limitation, any claim by a third
party), damages, expenses (including reasonable fees, disbursements and other
charges of counsel incurred by the Indemnified Party in any action between the
Indemnifying Party and the Indemnified Party or between the Indemnified Party
and any third party or otherwise) (collectively, "Losses") resulting from or
arising out of any breach of any representation or warranty, covenant or
agreement by the Indemnifying Party in this Agreement.

 

5.2 Severability. In the event that any provision of this agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that no such severability shall be effective if it
materially changes the economic benefit of this agreement to any party.

 

5.3 Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

5.4 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Illinois without regard to its conflict of laws rules or
principles.

 

5.5 Execution in Counterparts Permitted. This Agreement may be executed in any
number of counterparts, each of which shall be enforceable against the parties
actually executing such counterparts, and all of which together shall constitute
one (1) instrument.

 

5.6 Titles and Subtitles; Gender. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. The use in this Agreement of a
masculine, feminine or neither pronoun shall be deemed to include a reference to
the others.

 

 
 

--------------------------------------------------------------------------------

 

 

5.7 Written Notices, Etc. Any notice, demand or request required or permitted to
be given by the Camp any or Guazzoni pursuant to the terms of this Agreement
sh3ll be in writing and shall be deemed given when delivered personally, or by
facsimile (with a hard copy to follow by two (2) day courier), addressed to the
parties at the address and/or facsimile telephone number of the parties or such
other address as a party may request by notifying the other in writing as
follows:

 

If to Guazzoni:

Bruno Guazzoni





135 East 57" Street

15'" Floor

New York, NY 10022

Facsimile No.: 212/343-2121

   

If to Company:

BAB, Inc.



8501 W. Higgins Road Suite 320

Chicago, IL 60631

Facsimile No.: 773/380-6183

Attention: Michael Murtaugh

    with a copy to:

Wolin & Rosen, Ltd.



55 West Monroe Street Suite 3600

Chicago, IL 60603

Facsimile No.: 312/424-0660

Attention: Charles J Mack

     

 
 

--------------------------------------------------------------------------------

 

 

5.8 Expenses. Each of the Company and Guazzoni shall pay all costs and expenses
that it respectively incurs, with respect to the negotiation, execution,
delivery and performance of this Agreement.

 

5.9 Entire Agreement; Written Amendments Required. This Agreement, including the
Exhibits and Schedules attached hereto and the other documents delivered
pursuant hereto constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and thereof, and no party
shall be liable or bound to any other party in any manner by any warranties,
representations or covenants except as specifically set forth herein or therein.
Except as expressly as provided herein, neither this Agreement nor any term
hereof may be amended, waived, discharged or terminated other than by a written
instrument signed by the party against whom enforcement of any such amendment;
waiver, discharge or termination is sought.

 

5.10 Further Assurances. Each party shall do all such acts, and shall execute
and deliver to the other all such certificates, instruments, assignments and
other documents and shall do and perform or cause to be done all matters and
such other things necessary or expedient to be done as either party may
reasonable request from time to time in order to give full effect to this
Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

Interest :Rate Stipulation

 

BAB, Inc., a Delaware Corporation. ("BAB") and Bruno Guazzoni ("Guazzoni")
hereby enter into the following Interest Rate Stipulation ("Stipulation").

 

Whereas, BAB and Guazzoni have entered into a Stock Redemption Agreement dated
June 30, 2002 whereby BAB acquired 345,010 shares of BAB, Inc. Stock formerly
owned by Guazzoni; and

 

Whereas, due to the fact that the payment arrangements for the stock require a
stipulation from the parties as to the interest rate applicable to the payments
which are to be made; ●

 

It is hereby stipulated that the interest rate applicable to the purchase of the
Stock under the Stock Purchase Agreement shall be 4.75% and the amortization
schedule for the Stock Redemption Agreement shall be as set forth on Exhibit A
to this stipulation.

 

Agreed to:

 

 

 [ex10-1img001.gif]

 

 
 

--------------------------------------------------------------------------------

 

 

BAB Inc.

Note Payable Schedule

for Bruno Guazzoni

9/1/02 through 10/01/16

 

 

annual                                   

interest rate                 4.75%           

 

 

$35,000         15 payments

$525,000                 Total     

 

       

Interest

Paid

   

Principal

Paid

   





Balance

   

shares purchased

   

price per share

                            385,531.17       345,010       1.1174            
0.00       0.00       385,531.17                   1  

10/1/02

    1,526.06       33,473.94       352,057.23                   2  

10/1/03

    16,722.72       18,277.28       333,779.95                   3  

10/1/04

    15,854.55       19,145.45       314,634.50                   4  

10/1/05

    14,945.14       20,054.86       294,579.64                   5  

10/1/06

    13,992.53       21,007.47       273,572.17                   6  

10/1/07

    12,994.68       22,005.32       251,566.85                   7  

10/1/08

    11,949.43       23,050.57       228,516.27                   8  

10/1/09

    10,854.52       24,145.48       204,370.79                   9  

10/1/10

    9,707.61       25,292.39       179,078.41                   10  

10/1/11

    8,506.22       26,493.78       152,584.63                   11  

10/1112

    7,247.77       27,752.23       124,832.40                   12  

10/1/13

    5,929.54       29,070.46       95,761.94                   13  

10/1/14

    4,548.69       30,451.31       65,310.63                   14  

10/1/15

    3,102.26       31,897.74       33,412.89                   15  

10/1116

    1,587.11       33,412.89       (0.00 )                    



                                           



                                           

  Total 

    139,469       385,531       525,000                  

 

 

 

                 